Title: To James Madison from William Kirkpatrick, 5 August 1808
From: Kirkpatrick, William
To: Madison, James



Sir.
Malaga 5: Aug 1808

I had last the honor of addressing you on the 29 June, as P enclosed copy.
I have since been using every possible exertion to recover the amount, in which the Brig Mary was sold, but without effect, the Person in whose hands the French Consul had declared, the money was deposited, having denied the circumstance, and as he is no more, and all the Papers in his Consular Office were destroyed, I fear now it will be impossible to obtain restitution.  The cargo of the Ship Columbia, has been restored to the Owner, & the security given for the Vessel, cancelled, so that I have completely succeeded in liberating all the American Vessels under detention here whose Papers had not been forwarded to other Tribunals, as happens with the Rattlesnake Joseph Brunk Master.  I can absolutely obtain no answer from the Chief Marine Tribunal at the Island of Leon, but I have made a fresh remonstrance to the Supreme Board of Seville on the subject.  None of the detained Americans at Algeciras or Cadiz have yet had their Papers returned, which appears to me very extraordinary, & I cannot account for the cause.
General Dupont’s Army, after being defeated with a considerable loss, was obliged to surrender to the Spanish General in Chief, Castaños.  The divisions of General Badel & Gover composed of about 10,000 delivered themselves up under the condition of being sent to France, for which purpose they are now marching towards Rota & Sn. Lucar to be embarked for Rochfort, so that no French Troops whatever now remain in Andalusia.  Their Armies before Sarragoza and Valencia under Generals Lefebre and Moncey have been equally repulsed, and obliged to retreat, and it is reported General Cuesta on his march towards Madrid in Castile, had met with, and defeated the Army of General Bessieres with the loss of Eleven thousand men.  The Duke of Berg has retired to France.  It is said Joseph Napoleon has arrived at Madrid, but the advice cannot be positively ascertained, all communication being cut off with the Capital and France
Advice has been received from England of the ratification of the Truce entered into between the Supreme Board of Government at Seville, and the British Admiral off Cadiz.
I enclose you the return of arrivals here from the beginning of the Year, ’till the end of June.  I have not yet received the Note from Almeria, but expect it daily, when it shall be transmitted.  I am very respectfully Sir Your most Ob hble Servt.

Willm. Kirkpatrick

